     Case: 2:19-cr-00038-SDM Doc #: 45 Filed: 07/07/20 Page: 1 of 5 PAGEID #: 159




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                           :              Case No. 2:19-cr-38

        v.                                                  Judge Sarah D. Morrison
                                             :
THOMAS R. LANE,

        Defendant.

                                   OPINION AND ORDER

        This matter is before the Court for consideration of Defendant’s Motion for

Compassionate Release. (ECF No. 36.) The Government has filed a Response in Opposition

(ECF No. 39), and Defendant has filed a Reply (ECF No. 42). This matter is now ripe for

consideration.

I.      BACKGROUND

        On March 20, 2019, Mr. Lane pleaded guilty to a two-count information charging him

with a conspiracy to distribute oxycodone, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and a

conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h). (ECF No. 16.) On

August 20, 2019, Mr. Lane was sentenced to 55 months in prison. (ECF No. 31.) After the Court

allowed a delay in his report date, Mr. Lane began serving his sentence at the Elkton Federal

Correctional Institution (“Elkton”) on September 30, 2019. (ECF No. 35.)

        After serving just over nine months of his sentence, Mr. Lane now seeks release to home

confinement in order “to take the steps necessary to avoid infection [with COVID-19] that

cannot be accomplished” at Elkton. (ECF No. 36, at 4.) Mr. Lane contends that he has asthma




                                                 1
      Case: 2:19-cr-00038-SDM Doc #: 45 Filed: 07/07/20 Page: 2 of 5 PAGEID #: 160




and is thus more susceptible to complications should he contract COVID-19. (ECF No. 38, at 5;

PSR ¶ 81.) The Government argues that Mr. Lane is not suitable for release. (ECF No. 39.)

II.      ANALYSIS

         A court may “modify a term of imprisonment once it has been imposed” only under

limited circumstances. 18 U.S.C. § 3582(c). One is where a defendant’s guideline range has

subsequently been lowered by the Sentencing Commission. Id. § 3582(c)(2). A second is where

“expressly permitted by statute.” Id. § 3582(c)(1)(B). A third is pursuant to Federal Rule of

Criminal Procedure 35. Id. Mr. Lane has not invoked any of these three provisions, and none

provides a basis to reduce his sentence based on the information presented to the Court.

         Section 3582(c)(1)(A) also allows for compassionate release in appropriate

circumstances. United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). A defendant may only

file a motion for compassionate release after having “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after

receiving no response from the warden within thirty days, whichever is earlier. 18 U.S.C.

§ 3582(c)(1)(A). It is not clear that Mr. Lane has fulfilled this prerequisite. Mr. Lane’s only

evidence that he has sought release through the administrative process is a letter from his pastor.

(ECF No. 38, at 3.) However, it is “the defendant” who must exhaust his administrative rights,

not someone on his behalf. See 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Regardless, the

administrative exhaustion requirement in § 3582(c)(1)(A) is not jurisdictional, so it may be

waived. See Alam, 960 F.3d at 833–34. The Government has not raised any objection to the

procedure taken by Mr. Lane in this case, so any procedural objection is waived.

         In considering Mr. Lane’s motion, the Court must consider the applicable factors in 18

U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A). After doing so, the Court may reduce his term of



                                                  2
   Case: 2:19-cr-00038-SDM Doc #: 45 Filed: 07/07/20 Page: 3 of 5 PAGEID #: 161




imprisonment if it finds that it is warranted by “extraordinary and compelling reasons” and if

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission . . . .” Id.

         When determining the appropriate sentence for Mr. Lane, the Court considered the §

3553(a) factors, including the nature and circumstances of the offense. Mr. Lane committed a

serious offense involving the trafficking of tens of thousands of oxycodone pills and the

concealment of this drug trafficking scheme by assisting in laundering hundreds of thousands of

dollars. (PSR ¶¶ 27-28.) This serious offense resulted in a guideline range of 108 months to 135

months. (Id. ¶ 94.) The Court significantly departed downward and varied downward to arrive at

Mr. Lane’s ultimate sentence of 55 months, half of the bottom end of the original guideline

range.

         Mr. Lane now effectively asks that that sentence be further truncated to just over nine

months. The Court finds this request to be inconsistent with the commands of § 3553(a).

Modification of Mr. Lane’s sentence to such an extent would not reflect the seriousness of his

offense, it would not promote respect for the law, it would not constitute just punishment, and it

would not afford adequate deterrence to Mr. Lane or to others.

         The fact that Mr. Lane has served less than eighteen percent of his sentence is a

significant factor in this Court’s decision that a sentence reduction is not warranted at this time.

See United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding district court

decision denying compassionate release based on amount of time defendant had served).

Releasing Mr. Lane at this juncture would undermine the § 3553(a) factors outlined above. See

United States v. Kincaid, 805 F. App’x 394, 395 (6th Cir. 2020).




                                                  3
   Case: 2:19-cr-00038-SDM Doc #: 45 Filed: 07/07/20 Page: 4 of 5 PAGEID #: 162




       The Court also finds that Mr. Lane has failed to demonstrate the requisite “extraordinary

and compelling reasons” due to a lack of specificity in his motion. He claims that his asthma

renders him particularly vulnerable to COVID-19 but provides no information about his current

condition. While the Court accepts that Mr. Lane has a history of asthma and acknowledges the

legitimacy of his concerns, he provides no information about whether his asthma is currently

medicated, monitored, or controlled. Without this information it is difficult to assess Mr. Lane’s

real risk of complications should he contract COVID-19.

       In addition, Mr. Lane’s generalized risk of contracting the virus—even with the elevated

risk of severe symptoms—is not enough to justify compassionate release under these

circumstances. See United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D.

Mich. May 15, 2020) (determining that such a generalized risk is not an “extraordinary” or

“compelling reason[] justifying compassionate release” (internal quotation marks omitted)). This

is particularly true given that the Sixth Circuit has recently examined the conditions at Elkton

and concluded that “the BOP [has] responded reasonably to the known, serious risks posed by

COVID-19 to petitioners at Elkton.” Wilson v. Williams, 961 F.3d 829, 840 (6th Cir. 2020). The

court also concluded that the BOP’s “measures to prevent the spread of COVID-19” justified the

BOP’s “failure to make robust use of transfer, home confinement, or furlough” including for

medically vulnerable inmates. Id. at 844. Mr. Lane fails to explain why his specific situation

should be treated differently and why release is warranted for him but not for other medically

vulnerable inmates.

       Finally, Mr. Lane provides no information about what happens if he is released. He has

not indicated where he would be living, with whom he would be living, or how he would be




                                                 4
       Case: 2:19-cr-00038-SDM Doc #: 45 Filed: 07/07/20 Page: 5 of 5 PAGEID #: 163




financially supported. These are legitimate concerns that the Court must address, id. at 845, but

there is no way to do so due to the paucity of information provided by Mr. Lane.

III.      CONCLUSION

          Mr. Lane has failed to establish that the § 3553(a) factors warrant a reduction in his

sentence or that there exists an extraordinary and compelling reason for his release under the

circumstances. The motion is DENIED.

          IT IS SO ORDERED.


                                                        /s/ Sarah D. Morrison
                                                        SARAH D. MORRISON
                                                        UNITED STATES DISTRICT JUDGE




                                                   5
